Citation Nr: 1415212	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  10-22 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1963 to January 1966. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In October 2012 and November 2013, the Board remanded this matter for further development which has been completed, and the case has been returned to the Board for appellate consideration.

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The Board most recently remanded the Veteran's TDIU claim in January 2013 in order for the Veteran to be afforded a VA examination in order to determine whether his service-connected bilateral hearing loss disability and tinnitus alone are sufficient to render him unable to secure or follow a substantially gainful occupation.  In rendering the opinion, the VA examiner was to consider the Veteran's duties as a manufacturing engineer in his previous employment in 2001 as well as a private opinion dated February 2010 from C.B., Au.D., who opined that the Veteran's hearing loss and tinnitus have essentially rendered him unemployable.  The examiner was to also discuss the functional limitations that are associated with the Veteran's bilateral hearing loss disability and tinnitus, and their expected effect on the various duties the Veteran would be expected to perform in the position of manufacturing engineer.  
Unfortunately, the Board finds that an additional remand is necessary prior to review of the Veteran's TDIU claim.  Specifically, the Veteran was afforded a VA audiological examination in January 2014.  The VA examiner considered the Veteran's report of his employment as a manufacturing engineer, specifically the Veteran's report that he had to communicate with people to sell his projects.  He further stated that he started traveling in 1994, but before that was a planning coordinator.  He also stated that in 1996, he started to work in an office environment.  In the office, he did many presentations and talked to people either in person or on the telephone.  He stated that when he worked, he was never unable to do his job.  He further reported that he retired in 2001 because he had 35 years of service and that his employer was trying to get rid of people and he was offered a special incentive to leave.  He reported that he had several offers to come back, but he is not able to hear well.  After examination of the Veteran and consideration of his job duties, the VA examiner opined that with amplification and reasonable accommodations as specified in the Americans  with Disabilities Act, the Veteran's hearing loss alone should not significantly affect vocational potential or limit participation in most work activities.  Moreover, employment would be more than feasible in a loosely supervised situation.  The examiner's rationale for her conclusion was based on her finding that per the Veteran's own admission, he was able to perform his job and was never taken off projects or disciplined at work for his hearing loss or tinnitus.  He also reported that tinnitus is something he has been able to deal with, and that he has received an offer to come back to his employer.  Furthermore, as to tinnitus, the examiner indicated that there would be no impact on daily life, including the ability to work.  

The report of examination was quite thorough on its face.  Crucially, however, the examiner again failed to address the private medical evidence of record, specifically the private opinion dated February 2010 from C.B., Au.D., who opined that the Veteran's hearing loss and tinnitus have essentially rendered him unemployable.  In light of the foregoing, the Board finds that another remand for an addendum opinion as to the Veteran's employability due to his service-connected bilateral hearing loss disability and tinnitus is required for compliance with the January 2013 Remand instructions.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).  

The Board also notes that the Veteran was afforded a VA Compensation and Pension Social Survey by N.D., LCSW in January 2013, prior to the above-referenced VA examination.  At that time, the Veteran discussed functional impairment due to his hearing loss and tinnitus, in particular impairment with regard to communicating with others and hearing directions clearly.  He further reported that he is not able to perform his old job as a manufacturing engineer.  N.D., LCSW thereafter opined that  "the [V]eteran be considered for 100 [percent] [service connection]."  Although no opinion was specifically rendered as to employability, the Board finds that this report discusses functional impairment due to the Veteran's hearing loss and tinnitus, and should be reviewed by the January 2013 VA examiner in rendering the requested addendum opinion as the examiner did not indicate review of such in her report.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner who 
examined the Veteran for his TDIU claim in January 2013.  If this examiner is not available, refer the Veteran's claims folder to another professional with the appropriate level of expertise.  The examiner should review the Veteran's claims file and discuss the functional limitations that are associated with the Veteran's bilateral hearing loss disability and tinnitus, and their expected effect on the various duties the Veteran would be expected to perform in the position of manufacturing engineer. 

The examiner must address the February 2010 private audiologist's medical opinion report indicating that the Veteran's severe hearing loss and tinnitus has essentially rendered him unemployable as well as the January 2013 VA report by N.D., LCSW, which documents the Veteran's functional impairment on his employability due to his bilateral hearing loss disability and tinnitus.
  
The examiner should indicate in the report whether or not the claims file was reviewed.  A rationale for all opinions expressed should be provided.  Such rationale must include a discussion of all relevant evidence in the claims file.  All findings, conclusions, and supporting rationale should be expressed in a typewritten report and associated with the Veteran's VA claims folder.  

If the examiner determines that an examination of the Veteran is necessary, an examination should be scheduled.    

2. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

